Citation Nr: 1423381	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969 and is in receipt of the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia dated in January 2006 that denied the Veteran's claim of entitlement to service connection for residuals of a back injury.

In November 2009 and September 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2011 VA posttraumatic stress disorder (PTSD) examination report reflects that the Veteran is receiving Social Security disability benefits.  The AOJ must obtain records from the Social Security Administration.

An October 2005 statement reflects that the Veteran, who as noted above received the Combat Medical Badge, reported that his helicopter was "knocked out of the air" in August 1968 and that when he was flown back after the crash he feared that the helicopter he was in would be hit and that he would be in another crash.  Therefore, the appellant is claiming that his back injury from the August 1968 helicopter crash is a combat injury.  38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d). Regardless of whether a veteran is determined to have engaged in combat, that veteran is still required to show evidence of a current disability and a link between that current disability and service.  Collette, 82 F.3d at 393; Boyer v. West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).

The November 2010 VA examiner's negative medical nexus opinion is predicated in part on the lack of a complaint of back pain in the service treatment records immediately after the helicopter crash.  The examiner stated that "it therefore seems that he did not have a low back injury as a result of his helicopter accident."  November 2010 VA examination report, page 5.  The Veteran, a combat veteran, is competent to report that he injured his back during a combat-related helicopter crash, and the Board finds that he is credible in his assertion that he injured his back during the combat-related helicopter crash notwithstanding the lack of official record of such an injury in the service treatment records dated immediately after the crash.  

As to the nature of the back disorder, the November 2010 VA examiner diagnosed anterolisthesis of L4 and L5 without spondlolysis whereas a February 2007 VA X-rays of the lumbar spine show degenerative changes and VA treatment records show a diagnosis of degenerative joint disease.  

Thus, the pertinent question that must be addressed is whether the Veteran has a current back disability as a result of this in-service back injury.  With regard to the etiology of the back disorder, a February 2005 VA treatment record reflects that the Veteran's low back pain was worse when he had to work more hours in a warehouse lifting heavy objects up to 100 pounds several times a day, and a July 2009 VA treatment record evinces that a review of a magnetic resonating imaging (MRI) scan of the thoracic and lumbar spine showed degenerative changes consistent with age.

In light of the above, another VA examination is necessary to determine the exact nature of the Veteran's back disorder and its etiology especially in light of the fact that the Board finds the Veteran credible in his assertion that he suffered a back injury in service during combat despite the lack of evidence of the injury in his service treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back disorder, to include private medical treatment in December 2009 and March 2010.  Regardless of the appellant's response, obtain all records from the Lake City and Gainesville VA Medical Centers from December 2011 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his back disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to back (lumbar and thoracic) disorders and address the following.  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has degenerative joint disease of the thoracolumbar spine 

(b)  Accepting the Veteran's reporting of a back injury following a helicopter crash in August 1968 as credible despite the lack of a notation of a complaint of back pain in the service treatment records dated in August 1968, for any current thoracic or lumbar spine disorder, to include any degenerative joint disease diagnosed and anterolisthesis of L4 and L5, is it at least as likely as not (50 percent or greater probability) that the current thoracic or lumbar spine disorder is related to his military service, to include a back injury following a helicopter crash in August 1968, rather than related to other factors, such as age or occupational work involving lifting heavy objects up to 100 pounds several times a day.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



